— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (King, J.), imposed July 5, 1984, upon his conviction of robbery in the third degree, upon his plea of guilty (Isseks, J.), the sentence being an indeterminate term of up to three years’ imprisonment, to run consecutively to an undischarged portion of a Federal term of imprisonment.
Ordered that the sentence is affirmed.
The defendant’s claim that the 12-year delay between his guilty plea and imposition of sentence deprived the sentencing court of jurisdiction is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, we find that the claim is specious. The delay was due to the defendant’s several escapes from custody during which his whereabouts were unknown for considerable periods of time. The defendant did not allege any facts indicating that the prosecution knew of his whereabouts and could have had him returned for sentence (see, People v Headley, 134 AD2d 519; People v Miller, 130 AD2d 449). Contrary to the defendant’s further contention, the sentence imposed by the court was neither harsh nor excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Lawrence, Kooper and Sullivan, JJ., concur.